Name: Council Regulation (EEC) No 2966/84 of 23 October 1984 increasing the Community tariff quota opened for 1984 for newsprint falling within subheading 48.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 84 Official Journal of the European Communities No L 281 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2966/84 of 23 October 1984 increasing the Community tariff quota opened for 1984 for newsprint falling within subheading 48.01 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission, Whereas the Council , by Regulations (EEC) No 3684/83 (') and (EEC) No 21 52/84 (2), opened and allo ­ cated among the Member States a duty-free Commu ­ nity tariff quota for newsprint falling within sub ­ heading 48.01 A of the Common Customs Tariff, the total amount of which was fixed at 570 000 tonnes ; whereas, by those Regulations the benefit of the tariff quota in question was extended to certain other types of paper which , apart from the criterion of watermarks, correspond to the definition of newsprint given in the Additional Note to Chapter 48 of the Common Customs Tariff ; Whereas, on the basis of the most recent data on this product for 1984, it is estimated that the additional imports from third countries required by the Commu ­ nity until 31 December 1984 amount to 65 000 tonnes ; whereas the size of the quota should be increased by this quantity to take account of the requirements noted ; whereas, in order to safeguard the Community character of the tariff quota in question , part of the volume of the proposed increase should be allocated to the Community reserve, the balance being allocated among certain Member States on a pro rata basis according to their estimated requirements for imports originating in third countries, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulations (EEC) No 3684/83 and (EEC) No 2152/84 for newsprint falling within subheading 48.01 A of the Common Customs Tariff is hereby increased from 570 000 to 635 000 tonnes . Article 2 1 . The first tranche of the additional volume referred to in Article 1 , amounting to 51 000 tonnes, shall be allocated as follows among certain Member States : (tonnes) Germany 10 390 Greece 650 Italy 1 000 United Kingdom 38 960 2. The second tranche, amounting to 14 000 tonnes, shall constitute the reserve . The reserve provided for in Article 2 (3) of Regulation (EEC) No 3684/83, as already amended by Regulation (EEC) No 2152/84, is thus increased from 61 926 to 75 926 tonnes . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 23 October 1984. For the Council The President P. BARRY (') OJ No L 368 , 29 . 12 . 1983, p. 7. (2) OJ No L 197, 27. 7. 1984, p. 4 .